Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Alvin Lance Westbrook, Appellant                      Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 49614-
No. 06-20-00093-CR        v.                          A). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Alvin Lance Westbrook, pay all costs incurred by
reason of this appeal.



                                                      RENDERED APRIL 21, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk